DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable ove D1 (US 20110116437).
	For claim 1, D1 discloses a network base station (“FIG. 7 is a block diagram of an eNB 710 in communication with a UE 750 in an access network”, [0055] ), comprising:
controller/processor 775. The controller/processor 775 implements the functionality of the L2”, [0055]); and
	a control unit connected with the communications interface and configured to perform operations (“the controller/processor 759 implements the L2 layer for the user plane and the control plane”, [0060] in view of FIG. 7) comprising:
		receiving, using the communications interface and from at least one of the one or more terminals, respective channel condition information (CCI) for the at least one of the one or more terminals (“The channel estimate may be derived from a reference signal and/or channel condition feedback transmitted by the UE 750”, [0056] and “the eNB 854 configures the transmission mode of the UE based on channel conditions and/or interference conditions experienced the UE. In one configuration, the eNB 854 receives different channel feedback for a subframe of the subframes depending on whether the subframe is the first type of subframe or the second type of subframe”, [0084]):
		selecting, for each of the one or more terminals, a respective downlink transmission mode (DTM) based at least in part on the respective CCI (“the UE 852 utilizes a transmission mode for each of the subframes based on the type of each of the subframes (904). The UE 852 may receive ”, [0079]; note that different subframe types provide channel condition information);
		determining a subframe allocation based at least in part on the selected DTMs, wherein the subframe allocation indicates exactly one DTM of the predetermined set of DTMs for each of a plurality of subframes of a radio frame (“the UE 852 utilizes a transmission mode for each of the subframes based on the type of each of the subframes (904). The UE 852 may receive information from the eNB 854 about the subframes regarding which are of the first type of subframe and which are of the second type of subframe. In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0079]); and
		transmitting downlink data to at least one of the one or more terminals using the communications interface based at least in part on the subframe allocation (suggested by “The transmission mode may be a DL transmission mode. In such a configuration, the communicating (902) includes receiving the subframes, and the utilizing the transmission mode (904) includes utilizing a DL transmission mode for receiving ”, [0081]).
	D1 does not specifically state wherein the respective DTMs are selected from a predetermined set of DTMs. However, D1 discloses that “each UE 852 is semi-statically configured with one of the DL transmission modes”, ([0066]) from a  predetermined set of transmission mode 1-8 by LTE standard (Table 1 of [0066]). Selecting a mode from the predetermined set of transmission modes is simply a design choice.
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to select a DTM mode from a predetermined set of DTMs for the benefits of following industrial standard to meet design requirements. 
	Independent claim 23 is rejected because it is the corresponding computer-readable media claim of claim 1 and has the same subject matter.
	As to claims 4 and 25, D1 discloses claims 1 and 23, D1 further discloses:
	transmitting a terminal-specific reference signal to a first terminal of the one or more terminals using the communications interface based at least in part on the subframe allocation (“the eNB 854 configures the transmission mode of the UE based on channel conditions and/or interference conditions experienced the UE. In one configuration, the eNB 854 receives different channel feedback for a subframe of the subframes depending on whether the subframe is the first type of subframe or the second type of subframe”, [0084]);
In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe. In one configuration, the eNB 854 configures the transmission mode of the UE based on channel conditions and/or interference conditions experienced the UE”, [0084]); and
	selecting a second DTM for the first terminal based at least in part on the second CCI (“For receiving a non-MBSFN subframe, the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe”, [0082]).
	As to claim 5, D1 discloses claim 4, D1 further discloses: determining a second subframe allocation based at least in part on the second DTM (“For receiving a non-MBSFN subframe, the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe”, [0082]); and
	transmitting second downlink data to the first terminal using the communications interface based at least in part on the second subframe allocation (“In one configuration, the eNB 854 receives different channel feedback for a subframe of the subframes depending on whether the subframe is the first type of subframe or the second type of subframe”, [0084]).
As to claim 9, D1 discloses claim 1, D1 further discloses:
	the network base station further comprises a full-dimension multiple-input multiple-output (FD-MIMO) antenna array connected with the communications interface; and the operations comprise transmitting at least some of the downlink data to a first terminal of the one or more terminals in a formed beam using the FD-MIMO antenna array (“The eNB 304 may have multiple antennas supporting MIMO technology. The use of MIMO technology enables the eNB 304 to exploit the spatial domain to support spatial multiplexing, beamforming, and transmit diversity”, [0040]).
	As to claim 21, D1 discloses claim 1, D1 further discloses:
	receiving the respective CCI further comprises receiving respective signal quality metrics reported by the at least one of the one or more terminals; the control unit is further configured to perform operations comprising:	utilizing the respective signal quality metrics reported by the at least one of the one or more terminals to determine the respective DTM for each of the one or more terminals; and 	selecting the respective DTM further comprises selecting, for each of the one or more terminals, the respective DTM determined utilizing, as the respective CCI, the respective signal quality metrics (in summary, ordinary skilled in the art knows signal quality metrics are used for CCI, such as channel S/N ratio for “interference conditions” in [0084] is a signal quality metrics).
Claims 3, 6-8, 10-14, 16-17,22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable ove D1 (US 20110116437) in view of D2 (US 20150334600).
	For claim 11, D1 discloses a method comprising:
selecting, by a network base station in a wireless network and for each of a plurality of terminals attached to the network base station, a respective downlink transmission mode (DTM) based at least in part on respective channel condition information (CCI), wherein the respective DTMs are selected from a predetermined set of DTMs (“the UE 852 utilizes a transmission mode for each of the subframes based on the type of each of the subframes (904). The UE 852 may receive information from the eNB 854 about the subframes regarding which are of the first type of subframe and which are of the second type of subframe. In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0079]; note that different subframe types provide channel condition information and (“The channel estimate may be derived from a reference signal and/or channel condition feedback transmitted by the UE 750”, [0056]);
	determining, by the network base station, a first proportion of traffic being carried by the network base station that is first traffic (The UE 852 may receive information from the eNB 854 about the subframes regarding which are of the first type of subframe and which are of the second type of subframe. In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0079]); 
	determining, by the network base station, based at least in part on the first proportion, a first rate of transmission of reference signals associated with the The UE 852 may receive information from the eNB 854 about the subframes regarding which are of the first type of subframe and which are of the second type of subframe. In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0079], “Assuming two subframe types, MBSFN and non-MBSFN, based on the subframe types, distinct DL transmission modes may be configured”, [0073] and “each UE 852 is semi-statically configured with one of the DL transmission modes”, ([0066]) from a  predetermined set of transmission mode 1-8 by LTE standard (Table 1 of [0066]; note that UE 852 selecting a predetermined set of transmission mode); and
	transmitting, by the network base station, the reference signals associated with the predetermined DTM substantially at the first rate and during one or more subframes associated with the predetermined DTM of the respective DTMs (“The transmission mode may be a DL transmission mode. In such a configuration, the communicating (902) includes receiving the subframes, and the utilizing the transmission mode (904) includes utilizing a DL transmission mode for receiving each of the subframes based on the type of each of the subframes”, [0081]).
	D1 is silent but D2, in the same field of endeavor of wireless network, discloses the first traffic is guaranteed bit-rate (GBR) traffic (“for some resources as e.g. CCEs on the PDCCH resource the contribution from MBMS to NX,PRIO is zero. Note that if the radio resources involve a static model GBR values of the GBR QoS Information”, [0073] and “the maximum capacity of radio resources may be adjusted in view of MBSFN subframes as follows. For a period of time T, accumulate the total (maximum) capacity of the radio resources MAXX available for the radio communication devices of type X and the amount of these resources NX,PRIO used by higher-prioritized traffic, e.g. MBMS sessions”, [0071]). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of D2 on the MBMS to the MBSFN taught by D1 in order to fully use of radio resource ([0071] of D2).
	As to claims 3 and 24, D1 discloses claims 1 and 23, D1 further discloses:
	the subframe allocation indicates a first subset of the plurality of subframes and a second, disjoint subset of the plurality of subframes (“the UE 852 may select mode 7 from a first set of transmission modes including mode 7 and mode 8 and may utilize the mode 7 for receiving the MBSFN subframe. For receiving a non-MBSFN subframe”, [0082]); and
	the subframe allocation assigns the subframes of the second subset as non-MBSFN subframes associated with Transmission Mode Four (“For receiving a non-MBSFN subframe, the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe”, [0082]).
D1 is silent on but D2, in the same field of endeavor of 3GPP wireless communication, discloses: 
	the predetermined set of DTMs include 3GPP Transmission Mode Nine (“The radio communication device 120 may be set to transmission mode 9 (TM9). TM9 is known from 3GPP TS 36.331”, [0053]); and
	the subframe allocation assigns the subframes of the first subset as Multimedia Broadcast Multicast Service (MBMS) Single Frequency Network (MBSFN) subframes associated with Transmission Mode Nine (“the radio communication device 120 supports PDSCH transmission mode 9 with 8 Channel State Information (CSI) reference signal ports for FDD and thus, PDSCH transmission in MBSFN subframes”, [0134]).
 	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed using a predetermined set of DTMs consists of 3GPP Transmission Mode Four and 3GPP Transmission Mode Nine of D2 because it is an design choice and different DTM modes can be used together (“all DL transmission modes may be supported, including modes 1-8 above, and any new modes to be introduced in LTE-A.”, [0073] of D1).
	As to claim 6, D1 discloses claim 4, D1 further discloses:
	the operations comprise:
		transmitting the terminal-specific reference signal during the first subframe; and 
		determining the second subframe allocation assigning the first subframe as a non-MBSFN subframe associated with 3GPP Transmission Mode Four (“For ”, [0082]).
	D1 is silent on but D2, in the same field of endeavor of 3GPP wireless communication, discloses: 3GPP Transmission Mode Nine (“The radio communication device 120 may be set to transmission mode 9 (TM9). TM9 is known from 3GPP TS 36.331”, [0053]).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed that the combination of D1 and D2 discloses the claim limitation that the first subframe allocation assigns a first subframe of the plurality of subframes as an MBSFN subframe associated with 3GPP Transmission Mode Nine by adding mode nine by D2 into the Transmission Mode 1-8 by D1 because it is an design choice and different DTM modes can be used together (“all DL transmission modes may be supported, including modes 1-8 above, and any new modes to be introduced in LTE-A.”, [0073] of D1).
	As to claim 7, D1 discloses claim 1, D1 further discloses the network base station is associated with a first access network of a first type, the operations further comprising:
	receiving, from a second base station associated with a second access network of a second, different type, second-network load information of the second access network (“The UE 852 may receive information from the eNB 854 about the subframes regarding which are of the first type of subframe ”, [0079], “Assuming two subframe types, MBSFN and non-MBSFN, based on the subframe types, distinct DL transmission modes may be configured”, [0073];
	D1 is silent on but D2, in the same field of endeavor of 3GPP wireless communication, discloses: determining the subframe allocation based at least in part on the second-network load information, wherein the subframe allocation indicates, for each subframe of the plurality of subframes, whether that subframe is associated with the first access network or the second access network (“The different levels of access may be represented by the first value relating to load due to unicast QoS traffic on any subframe and the second value relating to load due to unicast QoS traffic on subframes with no MBMS. This means that an actual utilization of the MBSFN subframe is considered by adjusting the maximum capacity”, [0049]; and
	transmitting at least a portion of the subframe allocation to the second base station (See FIG. 1 in view of [0151]). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of D2 to the wireless communication system by D1 to fully use network capacity to meet the load requirement ([0049] of D2)
As to claim 8, D1 in view of D2 discloses claim 7, D2 further discloses, before receiving the second-network load information, sending a request for the second-network load information to the second base station (suggested by “the processing circuit 510 is configured determine a response to the request based on the first value, the second value and the indication, and to send the response to the network node 140, 150, 160”, [0116]).
	As to claim 10, D1 discloses claim 1, D1 further discloses:
	the subframe allocation indicates a first subset of the plurality of subframes and a second, disjoint subset of the plurality of subframes (“Assuming two subframe types, MBSFN and non-MBSFN, based on the subframe types, distinct DL transmission modes may be configured”, [0073]);
	the first subset is associated with a predetermined DTM of the predetermined set of DTMs (“all DL transmission modes may be supported, including modes 1-8 above, and any new modes to be introduced in LTE-A.”, [0073] of D1); 
	determining, based at least in part on the first proportion, a first rate of transmission of reference signals associated with the predetermined DTM (“For receiving a non-MBSFN subframe, the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe”, [0082]); and
For example, for non-MBSFN subframes, all DL transmission modes may be supported, whereas for MBSFN subframes, only UE-RS based transmission modes may be supported”, [0073]).
	D1 is silent on but D2, in the same field of endeavor of 3GPP wireless communication, discloses the first traffic is guaranteed bit-rate (GBR) traffic (“for some resources as e.g. CCEs on the PDCCH resource the contribution from MBMS to NX,PRIO is zero. Note that if the radio resources involve a static model of a dynamic resource, e.g. based on GBR values of the GBR QoS Information”, [0073] and “the maximum capacity of radio resources may be adjusted in view of MBSFN subframes as follows. For a period of time T, accumulate the total (maximum) capacity of the radio resources MAXX available for the radio communication devices of type X and the amount of these resources NX,PRIO used by higher-prioritized traffic, e.g. MBMS sessions”, [0071]). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of D2 on the MBMS to the MBSFN taught by D1 in order to fully use of radio resource ([0071] of D2).
	As to claim 12, D1 in view of D2 discloses claim 11, D2 further discloses: by the network base station, after determining the first rate: determining a second proportion of traffic being carried by the network base station that is first traffic; determining, based at On the one hand, dynamic MSRs are resources for which the utilization may vary during a lifetime of a radio access bearer. The variations may stem from decisions by the eNB, i.e. a scheduler therein, as well as varying radio conditions or mobility of any user equipments served by the eNB. The utilization of dynamic resources is considered by admission control for E-RABs with a QoS requirement, e.g. Guaranteed Bit Rate (GBR) or a delay requirement”, [0006] in view of design choice) 
	As to claim 13, D1 in view of D2 discloses claim 11, D2 further discloses:
	the predetermined DTM is 3GPP Transmission Mode Nine (“The radio communication device 120 may be set to transmission mode 9 (TM9). TM9 is known from 3GPP TS 36.331”, [0053]); and
	the reference signals associated with the predetermined DTM are Channel-State Information - Reference Signal (CSI-RS) signals (“the radio communication device 120 supports PDSCH transmission mode 9 with 8 Channel State Information (CSI) reference signal ports for FDD and thus, PDSCH transmission in MBSFN subframes”, [0134]).
 	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed using a predetermined set of DTMs consists of 3GPP all DL transmission modes may be supported, including modes 1-8 above, and any new modes to be introduced in LTE-A.”, [0073] of D1).
	As to claim 14, D1 in view of D2 discloses claim 11, D1 further discloses, by the network base station:
	determining a subframe allocation based on information of a plurality of terminals attached to the network base station, wherein: the subframe allocation indicates, for each of a plurality of subframes of a radio frame, exactly one DTM of the predetermined set of DTMs (“the UE 852 … may utilize the mode 7 for receiving the MBSFN subframe. For receiving a non-MBSFN subframe, the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe.”, [0082]); 
	the predetermined set of DTMs comprises the predetermined DTM (“In LTE Rel-8 and LTE-A Rel-9, each UE 852 is semi-statically configured with one of the DL transmission modes. There are seven DL transmission modes (modes 1-7) defined in Rel-8, and one additional DL transmission mode (mode 8) defined in Rel-9. In 3GPP TS 36.213, the Rel-9 DL transmission modes are as shown in Table 1”, [0066]); and 
	the subframe allocation indicates the one or more subframes associated with the predetermined DTM (“the UE 852 … may utilize the mode 7 for ”, [0082]); and
	transmitting downlink data to at least a first terminal of the plurality of terminals during a first subframe of the one or more subframes associated with the predetermined DTM based at least in part on the subframe allocation (“The transmission mode may be a DL transmission mode. In such a configuration, the communicating (902) includes receiving the subframes, and the utilizing the transmission mode (904) includes utilizing a DL transmission mode for receiving each of the subframes based on the type of each of the subframes”, [0081]).
	As to claim 16, D1 in view of D2 discloses claim 14, D1 further discloses, by the network base station:
	transmitting a first terminal-specific reference signal of the reference signals to the first terminal in one of the one or more subframes associated with the predetermined DTM; and receiving first CCI from the first terminal (“the eNB 854 configures a UE with a transmission mode for each of the subframes based on the type of each of the subframes (1304). In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0084]); and
the eNB 854 receives different channel feedback for a subframe of the subframes depending on whether the subframe is the first type of subframe or the second type of subframe”, [0084]).
	As to claim 17, D1 in view of D2 discloses claim 14, further discloses:
	the subframe allocation indicates a first subset of the plurality of subframes and a second, disjoint subset of the plurality of subframes (“the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0084] of D1);
	the first subset comprises the one or more subframes associated with the predetermined DTM (“the eNB 854 configures a UE with a transmission mode for each of the subframes based on the type of each of the subframes (1304). In one configuration, the first type of subframe is an MBSFN subframe and the second type of subframe is a non-MBSFN subframe”, [0084] of D1);
	the predetermined DTM is 3GPP Transmission Mode Nine (“the radio communication device 120 supports PDSCH transmission mode 9 with 8 Channel State Information (CSI) reference signal ports for FDD and thus, PDSCH transmission in MBSFN subframes”. [0134] of D2);
	the subframe allocation assigns the subframes of the first subset as Multimedia Broadcast Multicast Service (MBMS) Single Frequency Network (MBSFN) subframes associated with Transmission Mode Nine (“the radio communication device 120 supports PDSCH transmission mode 9 with 8 Channel State ”. [0134] of D2); and
	the subframe allocation assigns the subframes of the second subset as non-MBSFN subframes (“the UE 852 may select mode 4 from a second set of transmission modes including all the transmission modes and may utilize the mode 4 for receiving the non-MBSFN subframe”, [0082]).
	As to claim 22, D1 in view of D2 discloses claim 11, D1 further discloses:
	receiving, by the network base station and as the respective CCI, respective signal quality metrics reported by at least one of the plurality of terminals; and utilizing, by the network base station, the respective signal quality metrics reported by the at least one of the one or more terminals to determine the respective DTM for each of the plurality of terminals,	wherein selecting the respective DTM further comprises selecting, by the network base station and for each of the plurality of terminals, the respective DTM determined utilizing, as the respective CCI, the respective signal quality metrics (in summary, ordinary skilled in the art knows signal quality metrics are used for CCI, such as channel S/N ratio for “interference conditions” in [0084] is a signal quality metrics).
Response to Arguments
	Applicant's arguments filed 3/02/21 have been fully considered. Claims have not amended.
	For claim 1, Applicant argues that in cited reference D1/Chen does not discloses the newly added claim limitation. Examiner disagreed and OA shows D1 discloses the new claim limitation as presented above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.